145 Ga. App. 669 (1978)
244 S.E.2d 597
HICKS
v.
THE STATE.
55466.
Court of Appeals of Georgia.
Submitted March 1, 1978.
Decided April 11, 1978.
Elkins, Flournoy & Gemmette, James A. Elkins, Jr., for appellant.
Robert G. Johnston, Solicitor, Kenneth M. Henson, Jr., Assistant Solicitor, for appellee.
BANKE, Judge.
The appellant appeals her conviction for prostitution.
1. The trial court erred in conducting the appellant's arraignment over her objection that she had not been given the three-day notice of arraignment by Code Ann. § 27-1401. Although that Code section provides as a general rule that the appearance and entering of a plea is to be deemed a waiver of the notice requirements, defense counsel in this case expressly invoked his client's right to the notice and stated that she did not intend by entering a plea to waive that right. The state's argument that the appellant had previously waived arraignment is not supported by the record.
2. After testifying to his familiarity with "street talk" based on his past experience, a police officer explained to the jury the meaning of the appellant's offer to give him a "one-way" for a "twenty," stating that it was an offer to give him straight sex for twenty dollars. It was not error thereafter to fail to charge on the weight to be given expert testimony, since the witness offered no opinion on any matter which required special skill, training, or expertise to comprehend. See generally Code § 38-1710; Allison v. Wall, 121 Ga. 822 (1) (49 SE 831) (1905).
Judgment reversed. Deen, P. J., and Smith, J., concur.